Exhibit 10.73

Amendment to Employment Agreement

Effective as of
February 28, 2007

This Amendment modifies the letter agreement (the “Agreement”) between DTS, Inc.
(“DTS” or the “Company”)) and Bill Neighbors (“Executive”) dated May 20, 2005,
governing the terms of Executive’s employment with DTS.

DTS is contemplating a sale of the DTS Digital Cinema division (the
“Transaction”) to another entity, which may be accomplished by a sale of
substantially all of the assets of the DTS Digital Cinema division (the
“Division”) or a consolidation or merger of the Division with or into any other
corporation or entity. The “Closing” shall mean the consummation of the
Transaction and the “Transaction Date” or “Closing Date” shall mean the date on
which the Closing takes place.

Due to Executive’s experience and skills, DTS desires to retain Executive and
Executive desires to continue in the employment of DTS and the Division in order
to complete the Transaction and to be available to provide services that are
vital to DTS through and following the Transaction Date. Therefore, the parties
hereby adopt this instrument to amend the Agreement as set forth herein. All
terms of the Agreement remain in full force and effect, except as modified
herein.

Effective immediately, Executive’s title, duties and base salary are modified as
follows:

Title:

 

President, Digital Cinema Division

Duties:

 

You agree to serve the Company as its President, Digital Cinema Division. Your
duties are as defined in the Company’s job description for the position or as
otherwise specified by the President of DTS or designated representative.

Base Salary:

 

Beginning January 1, 2007, $240,000 per year payable biweekly and subject to
payroll deductions as may be necessary or customary in respect of the Company’s
salaried employees in general.

 

Upon the Closing of the Transaction, and subject to the conditions contained
herein, Executive will be entitled to the further compensation and benefits
described under the applicable Transaction heading contained in this Amendment;
provided, further, that Executive must be continually employed under the terms
of the Agreement and actively engaged in providing the services that are
contemplated hereunder up to and through the Transaction Date. Such compensation
and benefits are in addition to amounts that Executive is otherwise entitled to
receive under the Agreement, unless specified otherwise herein.

I.                   Sale Transaction

Upon the Closing of the Transaction, DTS shall provide Executive the following:

1)     Equity Conversion.   DTS stock options and restricted stock held by
Executive will be treated as follows:

i)      Unvested Stock Options and Unlapsed Restricted Stock.   All unvested
stock options and unlapsed restricted stock awards will accelerate and be fully
vested on the Transaction Date. Executive’s rights with respect to such awards
are further subject to the terms of the applicable stock incentive instrument
and their respective stock incentive plans. However, upon termination of
Executive’s employment by the DTS for reasons other than cause (as defined in
the Agreement), all stock options will be exercisable for three years following
such termination (but not in excess of the specified maximum term of such
options).


--------------------------------------------------------------------------------


ii)     Vested Awards.   DTS stock options and restricted stock awards that have
become vested by the Transaction Date will continue to be subject to the rights,
conditions and obligations set forth in their respective grant instrument and
corresponding DTS stock incentive plan.

2)     Retention Bonus.   Executive will receive a retention bonus in the amount
of $250,000 within three days following the Transaction Date.

3)     Sale Bonus.   Executive will be eligible for a further bonus as described
on Annex A hereto.

4)     Severance Post Transaction Date.   Within nine months after the
Transaction Date, the Executive will eligible for severance payable under the
Agreement only if the following event occurs:

i)      The Executive terminates his or her employee status due to the fact that
the principal place of the performance of the responsibilities and duties of the
Executive is changed to a location more than 50 miles from such Executive’s
existing work location without the Executive’s express consent.

II.              Taxes & Withholding.

Any and all payments to be made to the Executive hereunder shall be subject to
all applicable local, state and federal taxes and associated withholding and any
such other withholdings as previously agreed to by the Executive.

III.         Definitions & Amendments.

All capitalized terms not otherwise defined in this Amendment shall have the
same meaning as in the Agreement.

This Amendment does not delete, terminate or replace any provision of the
Agreement except as specifically provided herein. All other terms, conditions,
responsibilities, agreements and obligations shall remain in full forces and
effect.

By executing this Amendment, Executive understands and agrees that employment
with DTS is and remains “at-will.” Executive’s employment with DTS is entered
into voluntarily and DTS acknowledges that Executive may resign at any time.
Similarly, Executive acknowledges that DTS is free to conclude its employment
relationship with Executive at any time DTS deems appropriate. Certain other
terms of Executive’s employment may change with or without notice; provided,
however, this at-will relationship can be changed only in a written agreement
signed by Executive and the President & Chief Executive Officer of DTS.

/s/ JON KIRCHNER

 

/s/ SHARON FALTEMIER

Jon Kirchner

 

Sharon Faltemier

President and Chief Executive Officer

 

Senior Vice President, Human Resources

Acceptance:

 

 

/s/ BILL NEIGHBORS

 

March 22, 2007

Bill Neighbors

 

Date

 


--------------------------------------------------------------------------------